Citation Nr: 0412352	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  

2.  Entitlement to service connection for diabetes mellitus 
on a direct basis and as secondary to in-service exposure to 
herbicides.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from April 1968 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for a low back 
disability had not been received.  In addition, the RO denied 
the issues of entitlement to service connection for diabetes 
mellitus on a direct basis and as secondary to in-service 
exposure to herbicides and entitlement to service connection 
for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  In a March 2000 rating action, the RO confirmed previous 
denials of service connection for a low back disability.  

3.  The evidence received since the March 2000 RO denial of 
service connection for a low back disability is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.  

4.  A diagnosis of PTSD has not been made.  


CONCLUSIONS OF LAW

1.  The RO's March 2000 decision that confirmed previous 
denials of service connection for a low back disability is 
final.  38 U.S.C.A. § 7105(a), (c), (d)(3) (West 2002);  
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1999).  

2.  The evidence received since the RO's March 2000 
determination is new and material, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

3.  PTSD was not incurred in, or aggravated by, active 
military duty.  38 U.S.C.A. § 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003) .  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In two letters dated in March 2001, the statement of the case 
(SOC) issued in May 2003, and a letter dated in May 2003, the 
RO informed the veteran of the provisions of the VCAA, the 
criteria used to adjudicate his petition to reopen as well as 
his PTSD claim, the type of evidence needed to substantiate 
these issues, as well as the specific information necessary 
from him.  Further, the May 2003 SOC also advised the veteran 
of the evidence of record and of the reasons and bases for 
the decision.  In addition, the March 2001 letters 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was his duty to give 
enough information to enable VA to obtain any such available 
additional records.  The RO also informed him that he had the 
responsibility of ensuring that VA receives these records.  

Moreover, in the March 2001 letter, the RO notified the 
veteran that it would "make reasonable efforts to help . . . 
[him] get evidence necessary to support . . . [his] claim" 
and that he "must give . . . enough information about . . . 
[the] records so that . . . [the RO] can request them from 
the person or agency who has them."  Also, in the May 2003 
letter, the RO reiterated to the veteran that it would make 
reasonable efforts to obtain "[a]ny evidence . . . [ of 
which he] informed [them]."  These statements, which 
reference to the veteran's opportunity to provide VA with 
information describing additional evidence, appear to satisfy 
the "fourth element" of the VCAA notice requirements (which 
stipulates that VA must request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)").  

Further, the Board notes that the RO informed the veteran of 
the specific information necessary from him and of his 
opportunity to submit any pertinent evidence in the March 
2001 letters, which were issued prior to the initial denial 
of his new and material and service connection claims in 
March 2002.  Consequently, the Board finds no defect in terms 
of the timing of the VCAA notice requirement.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issues on appeal would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

I.  Petition To Reopen Previously Denied Claim For Service 
Connection For A Low Back Disability

By a March 2000 rating action, the RO confirmed previous 
denials of service connection for a low back disability.  
According to the relevant evidence available at that time, 
service medical records reflected treatment on multiple 
occasions between November 1968 and January 1970 for a low 
back condition characterized as low back (or lumbosacral) 
strain.  Specifically, these documents illustrated complaints 
of low back pain as well as relevant objective evaluation 
findings of some limitation of motion (described as "60% 
normal"), slight spasm of the right paraspinous muscles, and 
pain to palpation of the L4 area.  X-rays taken of the 
veteran's lumbosacral spine in August 1968, February 1969, 
and November 1970 were normal.  The physician who treated the 
veteran in February 1969 expressed his opinion that there 
appeared to be no organic etiology of the veteran's low back 
pain.  A September 1969 report noted problems with low back 
pain since an injury in gym class 6 years earlier.   

In the report of the February 1971 separation examination, 
the examiner noted that the veteran had been hospitalized in 
November 1969 for a strain of his paravertebral muscles and 
that this symptomatology resolved without complications and 
with only occasional recurrence of discomfort.  The February 
1971 discharge evaluation demonstrated that the veteran's 
spine was normal.  

At a VA examination conducted in May 1971, the veteran 
complained of back pain "most of the time."  A physical 
examination demonstrated full range of motion of the lumbar 
spine in all directions with complaints of muscle pain in the 
lumbosacral region on flexion of the spine.  No x-rays of the 
veteran's lumbosacral spine were taken.  The examiner 
concluded that no actual pathology was found on examination 
except for subjective symptoms of mild chronic low back 
syndrome.  The examiner diagnosed minimal degenerative 
arthritic disease of the lumbar spine.  

X-rays taken of the veteran's lumbar spine in August 1974 
showed degenerative disc disease at the L1-L2 and L2-L3 
levels.  In a November 1974 letter, a private physician noted 
that the veteran did not exhibit spinal pathology prior to 
April 1968, that he asserted that he had been hospitalized in 
approximately August 1968 during service for residuals of a 
back injury, and that he was subsequently hospitalized in 
1970 while in Thailand for the same condition.  

Subsequent medical records reflect evaluation of, and 
treatment for, a herniated intervertebral disc at the L3-L4 
level on the right side in September 1983; a herniated 
intervertebral disc at the L3-L4 level on the right (also 
characterized as calcified bulging disc at L3-L4 with some 
encroachment on the right exit foramen), slight bulging 
annulus at L4-L5, and degenerative disc at L5-S1 in November 
1986; chronic low back syndrome with mild sensory peripheral 
neuropathy and with degenerative spondyslosis (by x-ray 
findings) in January and February 1987; lumbar spondylosis in 
April 1993; discogenic disease with osteoarthritis of the 
lumbar spine in June 1988; degenerative disc disease 
throughout the lumbar spine (which is severe at L3-L4 and 
L5-S1) with severe degenerative osteophytic spurring at L5-S1 
in February 1994; moderate to severe degenerative arthritic 
changes of the lumbar spine with degenerative disc disease at 
L2-L3 and intervertebral disc space narrowing throughout the 
lumbar spine between June and July 1998; degenerative joint 
disease of the lumbar spine with discogenic disease and 
degenerative disc disease in March 1999; and hypertrophic 
spondyloarthropathy in February 2000.  

In the March 2000 rating action, the RO considered the 
relevant service, and post service, medical records.  In 
particular, the RO determined that these reports did not 
reflect an initial diagnosis of a low back disability until 
several years after the veteran's discharge from active 
military duty and did not provide competent evidence of an 
association of such a diagnosed disorder to his active 
military duty.  As such, the RO continued prior denials of 
service connection for a low back disorder.  

On the following day in March 2000, the RO notified the 
veteran of the continued denial of his low back claim.  The 
veteran did not initiate an appeal of the denial, which, 
therefore, became final.  38 U.S.C.A. § 7105(a), (c), (d)(3) 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1999).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date.  Therefore, the amended regulation 
does not apply.  

The additional record received since the last prior final 
denial in March 2000 includes an October 2000 statement in 
which a private physician noted that his office had treated 
the veteran for chronic low back pain and that he (the 
doctor) had reviewed the veteran's military medical records.  
Additionally, this doctor expressed his opinion that "it is 
as likely as not that the . . . [veteran's] chronic condition 
is related to his injury while in the military service."  In 
another statement subsequently dated in October 2002, this 
same physician reiterated the fact that his office had 
treated the veteran for chronic low back pain and that he 
(the doctor) had reviewed the veteran's military records.  
Further, the doctor expressed his opinion that "it is more 
likely than not that the . . . [veteran's] chronic condition 
is related to his injury while in the military service."  

As these documents include medical opinions associating the 
veteran's current low back condition with his active military 
duty, the Board finds that the statements are clearly 
probative of the central issue in the veteran's case for 
service connection for a low back disability.  Significantly, 
these records bear directly and substantially upon the 
specific matter under consideration, are neither cumulative 
nor redundant, and, are so significant that they must be 
considered in order to decide fairly the merits of the claim 
for service connection for a low back disorder.  See, 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for a low back disability in March 2000 is new and material, 
as contemplated by the pertinent law and regulations.  As 
such, this additional evidence serves as a basis to reopen 
the veteran's claim for service connection for a low back 
disorder.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

II.  Service Connection For PTSD

A.  Factual Background

According to the service medical records, based upon a 
reading ability at the fifth-to-sixth grade level, the 
veteran underwent an intellectual evaluation in September 
1968.  The tests showed the veteran to have an average 
intellectual classification and to have a major difficulty in 
associative flexibility when faced with a new learning task.  
The examining military clinical psychologist recommended a 
remedial reading course.  In the following month, the veteran 
was treated for nervousness.  He reported frequent crying 
spells.  The examiner found no tremor and diagnosed chronic 
anxiety.  

In December 1970, the veteran underwent a psychiatric 
evaluation which consisted of a social history and clinical 
interview by a staff psychiatrist.  The examination 
demonstrated no evidence of mental illness or defects 
warranting action or disposition through the appropriate 
medical channels.  The examiner diagnosed a 
passive-aggressive personality.  

At the February 1971 separation examination, the veteran 
denied ever having experienced frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  The discharge examination demonstrated that the 
veteran had a normal psychiatric system.  

In response to a request for specific stressor information in 
March 2001, the veteran indicated that he had no additional 
information regarding the claim.  According to relevant 
post-service medical records, the May 1971 VA examination 
demonstrated that the veteran's psychiatric system was 
normal.  Thereafter, at a VA outpatient treatment session 
completed in May 2002, a mood disorder and depression 
screening test was found to be negative.  The examiner 
concluded that no further action was indicated at that time.  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Governing regulations further provide that service connection 
for PTSD requires:  (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).  See also, 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).  

Significantly, in the present case, the veteran has not been 
diagnosed with PTSD.  In fact, at the VA outpatient treatment 
session recently completed in May 2002, no psychiatric 
pathology was found.  Specifically, a mood disorder and 
depression screening test was negative.  The examiner 
concluded that no further action was indicated at that time.  

As the requirement for a diagnosis of PTSD has not been met, 
the Board need not address the remaining criteria of 
38 C.F.R. § 3.304(f).  The preponderance of the evidence is 
against the veteran's claim for service connection for PTSD, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability, the appeal is granted to this 
extent only.  

Service connection for PTSD is denied.  


REMAND

I.  De Novo Claim For Service Connection For A Low Back 
Disability

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a low back disability has been received, the 
RO must now address the de novo claim for service connection 
for a low back disorder.  In this regard, the Board 
acknowledges the private physician's October 2000 and October 
2002 statements in which he noted that his office had treated 
the veteran and that he (the doctor) had had the opportunity 
to review the veteran's military medical records.  In these 
documents, the doctor also expressed his opinion that "it is 
as likely as not that the . . . [veteran's] chronic condition 
is related to his injury while in the military service" and 
that "it is more likely than not that the . . . [veteran's] 
chronic condition is related to his injury while in the 
military service."  

Importantly, however, this doctor did not say whether he had 
had the chance to review the veteran's pertinent post-service 
medical reports.  Further, it is unclear whether this doctor 
had the chance to review all of the veteran's service medical 
records.  Consequently, the Board believes that a remand is 
necessary to accord the veteran a relevant VA examination in 
which the examiner has access to, and an opportunity to 
review, the veteran's entire claims folder (and the relevant 
medical records contained therein) prior to the examination 
and can then express an opinion regarding the etiology of the 
veteran's low back disorder.  

II.  Service Connection For Diabetes Mellitus Based Upon 
In-Service Exposure To Agent Orange

With regard to the veteran's claim for service connection for 
diabetes mellitus based upon in-service exposure to 
herbicides, the Board notes that the service medical records 
are negative for complaints of, treatment for, or findings of 
diabetes mellitus.  At the February 1971 separation 
examination, the veteran's endocrine system, as well as the 
pertinent laboratory findings, were found to be normal.  Post 
service VA medical records reflect a diagnosis of diabetes 
mellitus in 1998.  Subsequent reports indicate continued 
medical care for this disorder as recently as July 2002.  

During the current appeal, the RO has explained that the 
denial of the veteran's claim for service connection for 
diabetes mellitus has been based upon the fact that his 
service personnel records do not confirm his presence in 
Vietnam during active military duty.  In this regard, the 
Board notes that, according to the service personnel records, 
the veteran's military occupational specialty was that of a 
cook.  He had foreign service in Thailand.  See, 38 C.F.R. 
§ 3.309(e) [which stipulates that, if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, the diseases set forth in 38 C.F.R. § 3.309(e) 
(which includes Type 2 diabetes---also known as Type II 
diabetes mellitus or adult-onset diabetes) shall be 
service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied].  See also, 38 C.F.R. § 3.307(a)(6)(iii) and 
McCartt v. West, 12 Vet. App. 164, 168 (1999) [which 
stipulates that service in the Republic of Vietnam during the 
Vietnam era is required].  

In response, the veteran submitted additional evidence in 
September 2003.  In particular, he filed copies of published 
articles which assert that Agent Orange chemicals were 
recently found in Thailand and are believed to have been left 
there by the United States military during the Vietnam era.  

As the Board has discussed, the current law clearly states 
that service in the Republic of Vietnam during the Vietnam 
era is required for the grant of presumptive service 
connection for diabetes mellitus based upon in-service 
exposure to herbicides.  See, 38 C.F.R. §§ 3.307, 3.309 
(2003).  However, the copies of the published articles 
submitted by the veteran in September 2003 are relevant to 
the matter of service connection for diabetes mellitus on a 
direct basis and, as such, are probative to his claim for 
service connection for diabetes mellitus.  See, 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309 (2003).  

Significantly, the veteran did not submit a waiver of review 
of these documents by the RO when he submitted the records to 
the Board in September 2003.  In this regard, the Board notes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated several provisions 
of the VCAA implementing regulations as contrary to the 
actual VCAA.  Specifically, in Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Circuit emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
Section 19.9(a)(2) was invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. Section 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any low back 
disorder shown on evaluation.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

If a low back disorder is found on 
examination, the examiner should express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
related to the veteran's active military 
service.  The examiner should review and 
reconcile the service medical records, 
including the separation examination 
report, the May 1971 VA examination 
report, the 1974 x-ray report, and the 
October 2000 and 2002 private medical 
reports.  A complete explanation for any 
conclusions reached would be helpful in 
adjudicating the claim.  

2.  The RO should re-adjudicate the 
issues of entitlement to service 
connection for a low back disability and 
entitlement to service connection for 
diabetes mellitus on a direct basis and 
as secondary to in-service exposure to 
herbicides.  If the decisions remain in 
any way adverse to the veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal as well as a summary of the 
evidence received since the issuance of 
the statement of the case in May 2003.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



